     Case 1:19-cv-01447-DAD-JLT Document 49 Filed 09/17/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL HERNANDEZ GONZALEZ,                       No. 1:19-cv-1447-JLT (PC)
12                       Plaintiff,                     ORDER GRANTING PLAINTIFF’S
                                                        MOTION FOR CONFIRMATION AND
13           v.                                         MOTION TO COMPEL
14    GUARD H. PEREZ, et al.,                           (Docs. 27, 30)
15                       Defendants.
16

17          Pending is Plaintiff’s motion seeking confirmation that the Court received his first

18   amended complaint. (Doc. 27) The Court has received this pleading, and it has since been

19   screened. As best as the Court can determine, Plaintiff also moves to compel service of his

20   pleading on the defendants. (Doc. 30) Pursuant to Plaintiff’s intent to proceed on his first

21   amended complaint as screened, service has been ordered on those defendants against whom

22   Plaintiff states a cognizable claim. Accordingly, the Court GRANTS Plaintiff’s motions.

23
     IT IS SO ORDERED.
24

25      Dated:     September 17, 2020                          /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
